                Case 6:19-cv-00356-ADA Document 28 Filed 09/03/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

 HAMMOND DEVELOPMENT                                  §
 INTERNATIONAL, INC.                                  §
          Plaintiff,                                  §
                                                      §     CIVIL ACTION 6:19-CV-00356-ADA
 v.                                                   §
                                                      §     JURY TRIAL DEMANDED
 GOOGLELLC                                            §
         Defendant.                                   §
                                                      §




                           ORDER DENYING DEFENDANT GOOGLE'S
                           MOTION TO DISMISS UNDER 35 U.S.C. 101
           Before the Court is Defendant Google's Rule 12(b)(6) motion to dismiss under 35 U.s.c.

§   101. Dkt. 23. Plaintiff Hammond Development International's ("HDI") response is currently

due on September 10, 2019. For the reasons described below, the Court DENIES Google's motion

without prejudice, but permits it to refile this motion afier the issuance of the Court's claim

construction order.

           I.      The Patents-in-Suit

           HDI filed this lawsuit on June 6, 2019 alleging infringement of eight U.S. Patents (Nos.

9,264,483, 9,420,011, 9,456,040, 9,705,937, 9,716,732, 10,193,935, 10,264,032, and 10,270,816).

Dkt.   1   at ¶ 21. HDI asserts multiple claims from each of the patents-in-suit. Id. at 12-21.

           In its 1 2(b)(6) motion, Google argues that independent claim 10 of the '483 Patent is

representative of the asserted claims of the '483, '011, '040, '937, '732, and '935 Patents. Dkt. 23

at 3. Google also argues that Claim      1   of the '816 Patent is representative of all asserted claims of

the '816 and '032 Patents. Id. at 4. Google then argues that because the representative, claims are

patent ineligible, the Court must dismiss HDI's complaint with prejudice. Id. at 20.
             Case 6:19-cv-00356-ADA Document 28 Filed 09/03/19 Page 2 of 2



       II.      Analysis

       Given the Circuit's holding and guidance in MyMail, Ltd.        v.   ooVoo, LLC, the Court denies

Google' s motion without prejudice and directs it to refile its motion, if it so chooses, after the

issuance of the Court's claim construction order. See No. 2018-1758, 2019 WL 3850614 (Fed.

Cir. 2019). Should Google elect to refile its motion at that time, the Court orders Google to brief

the patent ineligibility of each asserted claim, i.e., not just representative claims. The Court will

grant any reasonable request to extend the page limits for such a motion.

       To be clear, the Court takes no position on whether claim construction is necessary for any

of the asserted claims. See MyMail, 2019 WL 3850614, at           *5   Furthermore, the Court takes no

position on whether there are any factual disputes that preclude dismissal at the pleadings stage.

See Aatrix Software, Inc.   v.   Green Shades Software, Inc., 882 F.3 d 1121, 1128-30 (Fed. Cir. 2018).

       SIGNED this          3     day of September, 2019.




                                                          ALAN D ALBRIGHT
                                                          UNITED STATES DISTRICT JUDGE
